104 F.3d 349
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Alfred NORDE, Plaintiff-Appellant,v.Benjamin WARD, as former Police Commissioner individuallyand in his official capacity, Joseph Rooney, individuallyand in his official capacity as police officer, Roy Cohen,individually and in his official capacity as police officer,Robert Morgenthau, individually and in his official capacityas New York County District Attorney, Mark Sullivan,individually and in his official capacity as AssistantDistrict Attorney, Robert Abrams, individually and in hisofficial capacity as New York State Attorney General, RobertF. Wagner, individually and in his official capacity asAssistant Attorney General, Ronald Turbin, individually andin his official capacity as Assistant Attorney General, JohnDoe, individually and in his official capacity as AssistantAttorney General, Edward Powers, individually and in hisofficial capacity as New York State Parole OfficerSupervisor, Roger Sahli, Dave Holmes, Travelers ProcessService World-Wide Corp., Christopher Holmes, AnnickVandermoer, Debbie Holmes, Leslie H. Wexner, The New YorkCity Police Department, Harry Sorenson, New York StateParole Officer, NYS Division of Parole, Defendants-Appellees.
No. 95-2708.
United States Court of Appeals, Second Circuit.
Sept. 11, 1996.

1
Alfred Norde, pro se, Ossining, NY.


2
Ward, et. al., James Hogrogian, Ass't Corp. Counsel, N.Y., NY.


3
Morgenthau, et al., Ilisa T. Fleischer, Ass't Dist. Att'y, N.Y., NY.


4
Abrams, et. al., Robert K. Drinan, Ass't Att'y Gen., Mineola, NY.


5
Vandermoer, et. al, Robert J. Anello, Morvillo, Abramowitz, Grand, Iason & Silberberg, N.Y., NY.


6
Wexner:  Elliot Silverman, Gold & Wachtel, N.Y., NY.


7
Present:  KEARSE, MAHONEY, Circuit Judges, POLLACK, District Judge*.


8
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was submitted by appellant pro se and by counsel for appellees.


9
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.


10
Plaintiff pro se Alfred Norde appeals from a judgment of the United States District Court for the Eastern District of New York, Thomas C. Platt, Judge, dismissing his complaint brought under 42 U.S.C. §§ 1981, 1983, and 1985 alleging conspiracy by numerous defendants to secure his conviction of burglary.  On appeal, Norde principally challenges the district court's conclusions that his complaints failed to state claims on which relief can be granted.  Finding no merit in any of his contentions, we affirm substantially for the reasons stated in Judge Platt's orders dated September 30, 1991;  March 30, 1994;  September 26, 1994;  September 19, 1995;  and October 30, 1995.


11
Nor do we find merit in Norde's challenges to various of the district court's procedural rulings.  His challenge to the 1991 order pursuant to Fed.R.Civ.P. 54(b) for entry of a final judgment following dismissal of the complaint against defendants Sahli and Vandermoer is moot.  This Court's July 21, 1992 order dismissed the appeal from that 1991 judgment without prejudice to Norde's pursuit of an appeal from a final judgment concluding the case with respect to all the parties.  We see no abuse of discretion in the district court's other procedural rulings.


12
Norde's motion for the imposition of sanctions against defendants Sahli, Vandermoer, and Christopher Holmes for failure to file a timely brief is denied.


13
We have considered all of Norde's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.



*
 Honorable Milton Pollack, of the United States District Court for the Southern District of New York, sitting by designation